Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koyanagi (US 9,667,086).
Regarding claim 1, Koyanagi discloses an antenna module (Fig. 6, 8) comprising: a circuit substrate (34); a communication coupler (43) disposed on the circuit substrate and configured to wirelessly communicate data by electromagnetic coupling with another communication coupler; a power transmission coil (41) disposed on the circuit substrate and configured to wirelessly transmit power by electromagnetic coupling; and a conductive plate (36) disposed on the circuit substrate, and overlapping on at least a portion of the communication coupler as viewed from a direction orthogonal to the circuit substrate.  
.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 7, 10-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Koyanagi.
Regarding claim 2, Fig 8A shows the antenna module wherein the communication coupler has a square shape not a ring or an arc shape as recited in the claim.  However such shapes are well known in the art and therefore it would have been obvious to one of ordinary skill in the art to 
Regarding claim 3, Fig 8A shows the antenna module according to claim 2, wherein the power transmission coil (41) has a square shape not a ring shape as recited in the claim.  However such a shape is well known in the art and therefore it would have been obvious to one of ordinary skill in the art to use such shape because it would have been a mere substitution of art recognized equivalent shape.
Regarding claim 4, Fig 8A shows the antenna module according to claim 3, wherein the communication coupler and the power transmission coil are disposed in concentric circles.  
Regarding claim 7, Fig 8A shows the antenna module according to claim 4, wherein the conductive plate has a square shape, and the communication coupler and the conductive plate are disposed in concentric circles. Fig. 8A shows the conductive plate that appears to be a square shape not a ring shape as recited in the claim.  However such shapes are well known in the art and therefore it would have been obvious to one of ordinary skill in the art to use such shape because it would have been a mere substitution of art recognized equivalent shapes.


  Regarding claim 11, Fig 3-8 show the antenna module according to claim 4, wherein the circuit substrate is plate-shaped, the communication coupler and the power transmission coil are disposed on the same plane of the circuit substrate, and the communication coupler and the conductive plate are disposed on different surfaces of the circuit substrate.  
Regarding claim 12, Koyanagi discloses the antenna module according to claim 4, wherein the circuit substrate has a square shape not a cylindrical shape as recited in the claim, and the communication coupler and the power transmission coil are disposed in concentric circles on an inner circumferential surface or an outer circumferential surface of the circuit substrate, and the communication coupler and the conductive plate are disposed on different surfaces of the circuit substrate.  However such shapes are well known in the art and therefore it would have been obvious to one of ordinary skill in the art to use such shapes because it would have been a mere substitution of art recognized equivalent shapes.



Regarding claim 15, Koyanagi implies the transmission system according to claim 14, wherein the transmission circuit inputs a baseband signal to the first antenna module.  
Regarding claim 16, Koyanagi implies the transmission system according to claim 14, wherein the transmission circuit inputs differential signals that are in opposite phases to each other, to the first antenna module.  It is also well known in the art that the transmission signals are in differential signals and therefore it would have been a mere substitution of art recognized equivalent signaling.

Allowable Subject Matter
s 17-20 are allowed.
Claims 5-6, 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the cited references discloses nor suggests the claimed invention including “a plurality of conductive plates” recited in claims 5-6, “slit” recited in claims 8-9, “one or more slits are formed in the conductive plate” recited in claims 17-20.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hall (US 20100237709) discloses a conductor arrangement, a bank of multi-sized resonators.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Chang whose telephone number is (571)272-1759.  The examiner can normally be reached on M-F 7:00- 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/JOSEPH CHANG/Primary Examiner, Art Unit 2849